internal_revenue_service number release date index numbers 2056a ------------------------ -------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number -------------------- refer reply to cc psi b04 plr-144137-13 date april re ------------------------------------------------------------------ ------------------------------------ legend decedent spouse trust trustee property date date date date date date dear ------------- ------------------- --------------------------- ------------------------------------------------------------ ------------------ ---------------------------------------------- ------------------ ------------------ ------------------ ------------------ ----------------------- ------------------------ this letter responds to your letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file form 706-qdt united_states estate_tax_return for qualified domestic trusts to notify and certify to the internal_revenue_service service that spouse who is the beneficiary of trust became a united_states citizen decedent died on date survived by spouse pursuant to his will all of his property passed to spouse at the time of decedent’s death spouse was not a united_states citizen spouse has been resident_of_the_united_states at all time after the date of decedent’s death plr-144137-13 on date spouse established a qualified_domestic_trust qdot trust under sec_2056a of the internal_revenue_code on date spouse executed an irrevocable assignment of property property having a fair_market_value of less than dollar_figure million to trust on date spouse as executrix timely filed the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate and elected on schedule m to treat trust as a qdot on date the property was conveyed to trust decedent’s estate received an estate_tax closing document dated date on date spouse became a united_states citizen trustee a united_states citizen has been serving as the trustee since the inception of trust spouse has at all times been a resident_of_the_united_states it is represented that distributions of trust income were made to spouse and no taxable_distributions were made to spouse prior to her becoming a united_states citizen the attorney for trust failed to advise the trustee of the need to timely file the form qdt upon discovery of the failure trustee promptly submitted this private_letter_ruling request law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in paragraph if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 sec_2056 provides that paragraph shall not apply to any property passing to the surviving_spouse in a qdot there are three main requirements under sec_2056a that must be satisfied in order for a_trust to be a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution in addition the trust must meet the requirements of the regulations under sec_2056a finally the executor must make an election under this section on the federal estate_tax_return to qualify the property for the federal estate_tax_marital_deduction plr-144137-13 sec_2056a provides that an estate_tax is imposed on - a any distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides in part that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of death of the decedent and before such spouse becomes a citizen_of_the_united_states then the tax imposed by sec_2056a shall not apply to any distributions before such spouse becomes a citizen and the tax imposed by sec_2056a shall not apply sec_20_2056a-10 and of the estate_tax regulations provides in part that a qdot is no longer subject_to the sec_2056a estate_tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year in which the surviving_spouse becomes a united_states citizen unless an extension of time for filing is granted under sec_6081 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore trustee is granted an extension plr-144137-13 of time of days from the date of this letter to file with the service the required notice and certification that spouse became a united_states citizen the required notice and certification should be made on a form 706-qdt the form 706-qdt should be filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form 706-qdt this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosure copy of this letter
